Citation Nr: 0522879	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-15 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C with 
diarrhea and chronic fatigue, and if the claim is reopened, 
whether service connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including major depressive disorder and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions in June 2000 and in March 2001.  
These decisions found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for hepatitis C; and denied service connection for 
an acquired psychiatric disorder, including major depressive 
disorder and anxiety.  The veteran filed a notice of 
disagreement in April 2001, and in September 2002, the RO 
issued a statement of the case.  In October 2002, the veteran 
timely perfected an appeal of these issues.


FINDINGS OF FACT

1.  In an unappealed February 1998 decision, the RO denied 
service connection for hepatitis C with diarrhea and chronic 
fatigue.  Evidence received since the February 1998 RO 
decision includes some evidence which is new and bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the veteran's claim.  

2.  Hepatitis C was first manifested many years after active 
duty, and it was not caused by any incident of service.

3.  A chronic acquired psychiatric disorder, including major 
depressive disorder and anxiety, was not present during 
service or for several years thereafter, and it was not 
caused by any incident of service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's February 1998 decision, and the claim for service 
connection for hepatitis C with diarrhea and chronic fatigue 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2000).

2.  Hepatitis C with diarrhea and chronic fatigue was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issues on appeal.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  New and Material Evidence Claims

The veteran first claimed service connection for hepatitis C 
with diarrhea and chronic fatigue in August 1997.  This claim 
was denied by an RO decision in February 1998.  Notice of 
this decision was sent to the veteran in March 1998, and the 
veteran did not perfect an appeal of the decision.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended during the course of this appeal.  See 
38 C.F.R. § 3.156(a) (2004).   However, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001. See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since the veteran's attempt to reopen his claim for service 
connection herein were received before that date, the law in 
effect when the claim was filed is applicable.  That is the 
standard discussed above.

The February 1998 RO decision that denied service connection 
for hepatitis C with diarrhea and chronic fatigue indicated 
that the veteran's service medical records did not show any 
actual treatment for or diagnosis of any liver disease; and 
failed to show a link or nexus between the veteran's current 
hepatitis C and his active military service.

Evidence received since the RO's February 1998 decision is 
deemed by the Board to be new and material evidence.  
Specifically, the veteran has submitted a medical opinion 
statement, dated in January 2003, from G. Waser, M.D.  In his 
opinion, Dr. Waser indicated that the veteran's current 
hepatitis C was "most probably acquired" during his active 
duty service.  This opinion statement is presumed credible 
for the purposes of reopening a claim.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  

Accordingly, the Board holds that new and material evidence 
has been submitted to reopen the claim for service connection 
for hepatitis C.  38 C.F.R. § 3.156 (2000).  The Board will 
also now address the merits of the reopened claim for service 
connection.  Manio, supra.

Hepatitis C

In the instant case, hepatitis C with diarrhea and chronic 
fatigue was not demonstrated or diagnosed during the 
veteran's 1973 to March 1975 active duty, or at any time 
prior to 1990, 15 years after his service separation.  
Hepatitis C is not a disease for which presumptive service 
connection may be granted under certain laws and regulations.  

Despite the veteran's contentions that his hepatitis C is 
related to his active service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In support of his claim, the veteran submitted 
numerous medical articles relating to hepatitis C.  The Board 
notes, however, that these articles are generic in nature, 
and do not provide the required medical nexus between the 
veteran's current diagnosis of hepatitis C and his military 
service.

In support of his claim, the veteran submitted an opinion 
statement, dated in January 2003, from G. Waser, M.D.  In his 
statement, Dr. Waser opined that the veteran's, "Hepatitis C 
was most probably acquired while enlisted in the Armed 
Forces."  The doctor, however, fails to provide any 
substantive analysis for such opinion.  In fact, his entire 
letter consists solely of his conclusionary statement.
The absence of any findings of hepatitis C in the veteran's 
service medical records and for 15 years thereafter leads to 
the conclusion that Dr. Waser's statement was based totally 
on the veteran's self-reported and unsubstantiated narrative 
history.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 
(1993); Moreau v. Brown, 9 Vet. App. 389 (1996); Swann v. 
Brown, 5 Vet. App. 229 (1993).  Moreover, given the lack of 
proven predicate facts from the time of service (e.g, 
documented signs or symptoms of possible but undiagnosed 
hepatitis C, documented risk activities for acquiring the 
infection), there is no basis, short of unwarranted 
speculation, upon which a doctor could make an informed 
medical opinion that current hepatitis C is related to 
service.

In support of his claim, the veteran argues that his service 
medical records revealed treatment for a liver infection.  

In January 1998, a VA examination of the liver was conducted. 
The VA examiner noted that he had reviewed the veteran's 
entire claims folder, including his service medical records.  
The report also noted the veteran's private treatment records 
showing hepatitis C having been diagnosed in 1990, as well as 
the veteran's contentions that it was diagnosed in 1988.  In 
discussing the veteran's service medical records, the VA 
examiner noted an inservice treatment record, dated January 
22, 1974, in which the first entry states "liver 
infection", and that the patient states he may have venereal 
disease, no drip, yet a little burning sensation.  The 
inservice report concluded with an impression of possible 
venereal disease.  A follow-up treatment note, dated January 
24, 1974, noted possible venereal disease, no drip, "UA 
back, TNTL WBG."  The VA examiner indicated that this means 
he had many white blood cells in his urinalysis and the 
treatment was Ampicillin 500 milligram for a urinary tract 
infection and not for a liver infection as stated.  In 
addition, the VA examiner noted that the liver infection 
entry is questionable since it is written in a different 
color ink than the remainder of the report, and that it did 
not appear to be the same handwriting.  Physical examination 
revealed current diagnoses of chronic hepatitis C and chronic 
fatigue syndrome.  Based upon his examination, and a review 
of the claims folder, the VA examiner opined that the 
veteran's hepatitis C was not incurred during his active duty 
service.  In support of his opinion, the VA examiner 
indicated that the Epstein-Barr virus does not cause 
hepatitis C, and that he did not believe the veteran was 
treated for a liver infection during service.  

The Board finds the VA opinion in January 1998 to be far more 
probative in this matter.  The Board finds it most 
significant that the veteran's service medical records and 
post-service medical treatment records for many years after 
service are silent as to hepatitis C.  As noted in a 
treatment report from H Ramirez, M.D., dated in June 1996, 
the veteran had a history of hepatitis C since 1990.  The VA 
examination report, dated in January 1998, noted the 
veteran's narrative history of hepatitis C diagnosed in 1988, 
which is still thirteen years after the veteran's discharge 
from the service.  Therefore, it is unlikely that the 
veteran's hepatitis C is related to service.

The weight of the credible evidence demonstrates that the 
veteran's hepatitis C began after active duty and was not 
caused by any incident of service.  This condition was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Acquired Psychiatric Disorder

Historically, the veteran served on active duty in the Army 
from February 1973 to March 1975.  A treatment report, dated 
in September 1973, noted the veteran's complaints  that he 
could not sleep and that business at home was not doing well.  
The report concluded with an impression of anxiety problems.  
No follow-up treatment for this condition was indicated.  His 
separation examination, dated in January 1975, was silent as 
to any complaints or diagnoses of an acquired psychiatric 
disorder.

In August 1999, the veteran filed his claim seeking service 
connection for an acquired psychiatric disorder.  In support 
of his claim, VA and private medical treatment records were 
obtained, dating from 1990 through 2004.  A review of these 
records revealed treatment for a variety of psychiatric 
conditions, including anxiety, dysthymia and major depressive 
disorder, beginning in 1995.

On this record, the Board concludes a chronic acquired 
psychiatric disorder was not found during service, and there 
is no evidence of a psychosis within the first year after 
active duty as required for presumptive service connection.  
The first reported post-service medical treatment for a 
psychiatric disorder is not until 1995, over twenty-two years 
after the veteran's discharge from service.  Further, there 
is no competent medical evidence linking any current acquired 
psychiatric disorder to active duty service.  Although the 
veteran contends that his current psychiatric disorder 
resulted from his military service, he, as a layman, does not 
have competence to give a medical opinion on diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  A similar conclusion is reached in 
considering the undated statement from the veteran's mother, 
received in January 2003.  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's active duty and was not caused by any incident of 
service.  The condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for an acquired 
psychiatric disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the June 2003 and February 2005 
letters sent to the veteran, the rating decision, statement 
of the case, and supplemental statements of the case.  These 
documents collectively provided notice of elements (1), (2), 
(3), and (4) see above.  In addition, these documents 
provided specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The veteran 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the September 2002 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).  The 
veteran is not currently claiming that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The Board further notes that the veteran has 
previously received a VA examination relating to his claim 
for service connection for hepatitis C.  Moreover, the Board 
does not believe a VA examination is needed in regards to the 
veteran's claimed acquired psychiatric disorder as this 
condition was diagnosed twenty years after the veteran's 
discharge from the service, it does not appear that a chronic 
psychiatric disorder was incurred during service, and there 
is no competent medical evidence of record relating this 
condition to the veteran's active duty service.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claims herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  

ORDER

As new and material evidence has been received, the claim for 
service connection for hepatitis C with diarrhea and chronic 
fatigue is reopened, but entitlement to service connection 
for hepatitis C with diarrhea and chronic fatigue is denied.

Service connection for an acquired psychiatric disorder is 
denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


